Citation Nr: 0411523	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  01-03 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a torn medial 
meniscus of the posterior horn of the left knee, a possible 
anterior cruciate ligament tear and Osgood-Schlatter disease, 
currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased rating for bilateral plantar 
calluses, currently evaluated as 10 percent disabling. 

3.  Entitlement to service connection for arthritis of the 
left knee, claimed as secondary to the service-connected left 
knee disability. 


REPRESENTATION

Veteran represented by:	James Spruel, Jr.



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to March 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 RO decision that: 1) granted an 
increased rating from 10 to 30 percent for a torn medial 
meniscus of the posterior horn of the left knee, a possible 
anterior cruciate ligament tear and Osgood-Schlatter disease; 
2) denied an increase in a 10 percent rating for plantar 
calluses of the feet; and 3) denied service connection for 
arthritis of the left knee.


REMAND

The veteran was scheduled for a VA examination in July 2001 
to variously determine the nature, etiology, and severity of 
the disabilities at issue.  His spouse apparently called in 
prior to the examination and indicated he would be unable to 
make the appointment.  He has not since been scheduled for 
another VA examination.  During a March 2003 RO hearing there 
was a great deal of discussion regarding the need for a VA 
examination and whether the veteran was willing to present 
for one.  The Board finds that VA examinations are necessary.  
If the veteran fails to report for the examination, there 
will be no other recourse but to deny the claim.  38 C.F.R. § 
3.655.

Furthermore, it appears that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA).  Medical evidence relied upon in the SSA decision must 
be obtained and associated with the claims folder.  Murinscak 
v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Accordingly the case is REMANDED for the following action: 

1.  The veteran should provide the names 
and addresses of healthcare providers 
(both VA and non-VA) he has seen for left 
knee and foot problems from 2000 to 2004.  
He should provide an appropriate release 
so that related records may be obtained. 

2.  The veteran should be scheduled for 
VA examinations to determine the nature 
and etiology of any left knee 
disabilities, as well as the nature and 
severity of any bilateral calluses.  The 
claims folder should be provided to the 
examiner in conjunction with the 
examination.  All necessary tests should 
be completed to include range of motion 
studies, and X-ray studies of the left 
knee to determine the presence of 
arthritis.  In addition, the following 
must be addressed by the examiner:  Does 
the veteran have arthritis of the left 
knee?  If so, is it at least as likely as 
not that any left knee arthritis was 
caused or worsened by his service-
connected torn medial meniscus of the 
posterior horn of the left knee, a 
possible anterior cruciate ligament tear 
and Osgood-Schlatter disease?  

3.  The veteran is informed that if he 
fails to report for the VA examination 
without good cause, his claim shall be 
denied.  38 C.F.R. § 3.655.  This serves 
as notice of the regulation.  

4.  The RO should contact the Social 
Security Administration (SSA) and attempt 
to obtain the supporting medical 
documentation that was utilized in 
rendering the SSA's decision awarding 
benefits to the veteran.

4.  The veteran must submit any evidence 
related to his pending claims.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


